Citation Nr: 1036823	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  06-30 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder 
manifested by shortness of breath and wheezing, to include due to 
asbestos exposure.

2.  Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1956 to November 
1964.

These matters come before the Board of Veteran's Appeals (Board) 
on appeal from a June 2006 rating decision by the Columbia, South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Veteran was scheduled to appear before the Board in June 2008 
for a Travel Board Hearing.  In May 2008 correspondence, however, 
the Veteran's appointed county veterans affairs officer requested 
that, due to his dementia, the hearing be cancelled.  The 
Veteran's request for a Board hearing is therefore considered 
withdrawn.  38 C.F.R. § 20.704 (2009).  

In accordance with a holding of the United States Court of 
Appeals for Veterans Claims finding that the scope of a claim of 
entitlement to service connection for a psychiatric disorder is a 
broad one, the Veteran's claim of entitlement to service 
connection for depression is deemed to be a claim of entitlement 
to service connection for any diagnosed acquired psychiatric 
disorder and will be adjudicated as such.  Clemons v. Shinseki, 
23 Vet. App. 1 (2009).  

The entitlement to service connection for a respiratory disorder 
manifested by shortness of breath and wheezing, to include due to 
asbestos exposure is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

An acquired psychiatric disorder was not shown in-service, nor is 
such a disorder shown to be related to service, and a psychosis 
was not compensably disabling within one year of the appellant's 
separation from active duty.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active service, and a psychosis may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  
There is no issue as to providing an appropriate application form 
or completeness of the application.  VA notified the Veteran in 
March 2006 of the information and evidence needed to substantiate 
and complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and what part VA will 
attempt to obtain.  In June 2006, VA correspondence informed the 
Veteran of how disability ratings and effective dates are 
determined.  The issues were readjudicated in September 2006.  
Thus, any timing error was cured and rendered nonprejudicial.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing defect).

The Veteran has not been afforded VA examinations to determine 
the nature and etiology of his claimed acquired psychiatric 
disorder.  A VA examination or opinion is, however, deemed 
necessary only if the evidence of record (a) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (b) establishes 
that the Veteran suffered an event, injury, or disease in 
service; (c) indicates that the claimed disability or symptoms 
may be associated with the Veteran's service or other service-
connected disability, and (d) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159 (2009); McClendon v. Nicholson, 20 
Vet. App. 79 (2006).  In this case, the requirement to examine 
the Veteran is not triggered as the evidence of record does not 
meet these initial evidentiary thresholds. 

Accordingly, VA has fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim.  There is no evidence that additional 
records have yet to be requested, or that additional examinations 
are in order. 

Service Connection-Laws and Regulations

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  The absence of any one element will result in the denial 
of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 
(2006).

Service connection will be presumed for certain chronic diseases, 
including a psychosis, if manifest to a compensable degree within 
one year after discharge from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



Factual Background and Analysis

The Veteran's service treatment records are silent as to any 
treatment for or complaints of any acquired psychiatric disorder.  
The Veteran's post-service treatment records are regrettably 
limited.  An undated VA "problem list" includes an anxiety 
disorder.  VA medical center treatment records include depression 
screening reports which were negative for findings of depression 
in October 2004 and December 2005.  At a May 2007 depression 
screening the Veteran stated that he had felt down and had little 
interest in activities for several days.  The examiner noted, 
however, that the Veteran had recently been diagnosed with 
prostate cancer.  No reference to the Veteran's service was made.  
There are no medical records showing any relationship between an 
acquired psychiatric disorder and service.

The Veteran suffers from severe dementia.  There is, however, no 
competent evidence showing that this, or any other mental 
disability is due to his active duty service.

As stated above, in order to establish service connection, the 
evidence must show an in-service incurrence of a disorder, a 
present disorder, and a link between the two.  In this case, the 
evidence fails to show that any psychiatric disorder is related 
to service.  Regarding the issue of anxiety, while the Veteran 
may have been diagnosed with the disorder, the treatment records 
fail to note any treatment for anxiety.  More importantly, no 
medical evidence has been submitted showing a connection between 
any diagnosis of anxiety, or any other psychiatric disorder,  and 
the Veteran's service.  The evidence of record does not 
demonstrate a diagnosis or symptoms of depression or any other 
psychiatric disorder.  Hence, the preponderance of the evidence 
of record is against finding that the appellant has an acquired 
psychiatric disorder that is related to service.  As such, the 
Veteran's claim must fail.  

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.


REMAND

The Veteran contends that he presently suffers from a respiratory 
disorder manifested by shortness of breath and wheezing secondary 
to his service.  He claims that he was exposed to asbestos and 
fiberglass in service and that such exposure led to his 
respiratory disorder.  See June 2006 Notice of Disagreement; 
August 2010 Informal Hearing Presentation.  

Service treatment records show that the Veteran was treated for 
upper respiratory infections in November 1962, April 1963 and 
June 1963 while aboard the CGC HALF MOON.  The service records 
also contain an honorable discharge form in which it is noted 
that the Veteran served as a fireman and that he served aboard 
the CGC APALACHEE and the CGC CHINOOK.  Given the period when the 
appellant served it is possible that he was exposed to asbestos.

The post-service evidence of record includes a May 2007 VA 
medical center treatment note which stated that pulmonary 
function tests revealed moderate airway obstruction.  The record 
also contains a May 2007 prescription note which mentions chronic 
obstructive pulmonary disease.  

The Veteran has not been afforded a VA examination to determine 
the nature and etiology of any current respiratory disorder.  As 
the record arguably shows both that the Veteran's claimed 
symptoms may be associated with his service, to include due to 
asbestos exposure, and as the evidence of record is insufficient 
to make a determination regarding entitlement to service 
connection, further development is required.  38 C.F.R. § 3.159; 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action 
to secure any records pertaining to care 
for a respiratory disorder which have not 
been previously secured for inclusion in 
the claims file.  All attempts to secure 
this evidence must be documented in the 
claims file.  If VA cannot locate such 
records, it must specifically document the 
attempts that were made to locate them, 
and explain in writing why further 
attempts to locate or obtain any 
government records would be futile.  The 
RO/AMC must then: (a) notify the Veteran 
and his appointed county veterans affairs 
officer of the specific records that it is 
unable to obtain; (b) explain the efforts 
VA has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.

2.  Thereafter, the RO should schedule the 
Veteran for a VA examination to determine 
the nature, extent and etiology of any 
diagnosed respiratory condition.  The 
claims folder and any additional 
evidence secured must be made 
available to and reviewed by the 
examining physician prior to 
completion of the examination report.  
The examiner should review the record, 
including the service treatment records.  
The examiner should also take into 
consideration the circumstances of the 
Veteran's service, namely that he served 
as a fireman and aboard various ships 
while on active duty.  Any indicated 
studies should be performed.  Thereafter, 
based upon the examination results and a 
review of the claims folder, the examiner 
must opine whether it is at least as 
likely as not, i.e., is there a 50/50 
chance, that any diagnosed respiratory 
disorder is related to his active duty 
service.  A detailed rationale must be 
provided for any opinion offered.  The 
examiner is requested to provide a copy of 
their curriculum vitae.

3.  The Veteran and his representative must 
be advised that the failure of the Veteran 
to report for a scheduled VA examination 
without good cause shown will have adverse 
effects on his claim, as this is a reopened 
claim.  See 38 C.F.R. § 3.655(b) (2009).

4.  After the above is completed, 
readjudicate the claim on appeal.  If the 
benefit sought remains denied, issue an 
appropriate supplemental statement of the 
case.  The case should then be returned to 
the Board for further appellate review, if 
otherwise in order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


